DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2-8, 9-11, and 13-20 are objected to because of the following informalities:  in each claim in line 1 the phrase “in which” should be replaced by ---wherein---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 7-8 and 17-18 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically it cannot be discerned what limits the term “about” enforces 
Regarding claim 8, the claim states that it is “8. The method according to claim 8,” which renders the claim prima facie indefinite. For examination purposes it is presumed to depend from claim 7.
Regarding claims 19-20 the claims recite that the processor is “configured to control an application of ablation energy” and “control the ablation of the tissue automatically”; however, it is unclear how or if the processor would be able to perform such features given that the processor itself cannot perform ablation and given that the claims lack any structure for performing ablation, much less one in communication with/under the control of the processor.
Claim 20 recites the limitation "the ablation of the tissue" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution purposes the examiner notes that ---the application of ablation energy--- would have proper antecedence from parent claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. Claim(s) 1-21 are directed to the idea of mathematically based tissue assessment, which both abstract unto itself as it is an intangible determination involving no transformation of the physical world, and also the end result of the method (or use of the processor of the apparatus for claim 12). This judicial exception is not integrated into a practical application because the results are not utilized to affect the physical world in any way. The claim(s) does/do not include 
Regarding claims 1 and 12 itis first pertinent to show that the claims contain and are directed towards an abstraction. To that end, the examiner notes that the terminal step of assessing falls within both the generic criteria of an idea itself (i.e. a determination/decision making) and a mathematical relationship (e.g. note the steps of computing ratios and determining an overall ratio in claim 1 lines 14-22 which showcases succinctly that this is accomplished by a mathematical formula per se) which are both described in MPEP 2106.04(a)(2) noting subsections (l) and (III) as being within the range of what the courts have generally held to be abstract.
Second, it is pertinent to address any further steps/structures to see if the claims prima facie involve more than the abstraction; however, the examiner notes that no other processing is done so there are no further relevant steps to consider in this instance, and the only structures involved are 1) the processor which is generic (i.e. not structurally limited in any way) and thus the physical nature of the processor is not material to this analysis for reasons which have been made abundantly clear from the Alice SCD, and 2) field of use structures. Specifically, the examiner notes that no one who has ever assessed an ablation has failed to have a structure for performing ablation or a sensor for taking in data about the ablation so these structures are additionally not relevant to the eligibility analysis for reasons set forth in MPEP 2106.05(b) (III) since the relate rather clearly to the field of use — and are additionally also not germane to the analysis for reasons set forth in MPEP 2106.05(d) since, again, everyone in the field has such structures by definition or they would not/could not operate in the field.
Lastly, the examiner notes that since this is the assessment is the only analysis step that there is no way to judge the claims as being materially more, or anything more, than an abstraction on the basis of how the limitations compound with each other since the only other limitations are field of use limitations.

With that established it is clear that the independent claims are not significantly more than an abstraction, to wit it is noted that dependent claims 2-8, 11, 13-17 prima facie ride of fall with the independent claims because they merely address the field of use (e.g. by defining the wavelength used to measure or by defining the target area both related to the data gathering steps or for claim 13 by iterating that the invention is for ablation so as to address the field of use) and therefore are fully covered by the foregoing analysis.
Additionally, the examiner notes that it may compact prosecution to explicitly state that claims 9-10 and 19-20 were excluded from the foregoing grounds of rejection because they apply the applicant’s estimate to a real world problem in a way that is prima facie materially more than an abstraction; i.e. in a manner consistent with MPEP 2106.05(e). For example in the Diamond v. Diehr proceedings cited therein, taking in data about the temperature and calculating the Arrhenius equation to estimate when the molding was accomplished is abstract, but opening the mold based on the results caused the claim to become meaningfully more than the abstraction. As a second and even more clearly applicable example in the Classen Immunotherapies Inc. v. Biogen IDEC cited therein, the steps of taking in data about immunization effectiveness, analyzing the effectiveness (which in the current claims corresponds rather clearly with the estimating step), and even generating an immunization schedule based thereon (which in the current claims is a level of analysis beyond what is provided by the claims and would correspond to further processing, e.g. a further step of determining when to start or stop ablation) was still abstract, but immunizing the subjects based on the generated schedule was held to be materially more than the abstraction. Just so the examiner would identify that neither the data gathering nor the formation of the data into a new form such as an estimate would be more than an abstraction, but that applying the data to solve a problem, such as by controlling ablation as recited in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10314650 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Claim 1 of the instant application contains the same scope as claim 1 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the step of controlling ablation. Therefore these appear to be prima facie obvious variants as set forth in MPEP 2144.04(II).
Claim 2 of the instant application contains the same scope as claim 2 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims.
Claim 3 of the instant application contains the same scope as claim 4 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims.
Claim 4 of the instant application contains the same scope as claim 5 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims.
Claim 5 of the instant application contains the same scope as claim 6 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims.
Claim 6 of the instant application contains the same scope as claim 8 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims and also except that the instant claim recites a broader range of wavelengths. Where the narrower range of 
Claim 7 of the instant application contains the same scope as claim 7 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims.
Claim 8 of the instant application contains the same scope as claim 8 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims and also except that the instant claim recites a broader range of wavelengths. Where the narrower range of the patent should read on the instant claim and/or the claim therefore additionally appears to be a prima facie obvious variant as set forth in MPEP 2144.05.
Claim 9 of the instant application contains the same scope as claim 6 of U.S. Patent No. US 10314650 B2, where size of the lesion is understood to be based on the overall ratio so as to seemingly not deviate substantively in scope, and except that the instant claim recites a broader range of wavelengths. Where the narrower range of the patent should read on the instant claim and/or the claim therefore additionally appears to be a prima facie obvious variant as set forth in MPEP 2144.05.
Claim 10 of the instant application contains the same scope as claim 9 of U.S. Patent No. US 10314650 B2 except by virtue utilizing a broader range for the wavelength as addressed above in the patent claims.
Claim 11 of the instant application contains the same scope as claim 10 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims.
Claim 12 of the instant application contains the same scope as claim 11 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the structure for and step of controlling ablation. Therefore these appear to be prima facie obvious variants as set forth in MPEP 2144.04(II).
Claim 13 of the instant application contains the same scope as claim 12 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims.

Claim 15 of the instant application contains the same scope as claim 14 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims.
Claim 16 of the instant application contains the same scope as claim 16 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims and also except that the instant claim recites a broader range of wavelengths. Where the narrower range of the patent should read on the instant claim and/or the claim therefore additionally appears to be a prima facie obvious variant as set forth in MPEP 2144.05.
Claim 17 of the instant application contains the same scope as claim 15 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims.
Claim 18 of the instant application contains the same scope as claim 16 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims and also except that the instant claim recites a broader range of wavelengths. Where the narrower range of the patent should read on the instant claim and/or the claim therefore additionally appears to be a prima facie obvious variant as set forth in MPEP 2144.05.
Claim 19 of the instant application contains the same scope as claim 18 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims and also except that the instant claim recites a broader range of wavelengths. Where the narrower range of the patent should read on the instant claim and/or the claim therefore additionally appears to be a prima facie obvious variant as set forth in MPEP 2144.05.
Claim 20 of the instant application contains the same scope as claim 17 of U.S. Patent No. US 10314650 B2 except by virtue of omission of the limitation as addressed above in the patent claims and 

Examiner’s Note
The examiner notes that no claim is allowable at least for reasons of 101 rejections, double patenting rejections, and/or 112(b) rejections. However, the examiner also notes that at least Claims 1 and 12 contain subject matter not taught by or obvious over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
The claims contain allowable subject matter in a manner similar to that which was indicated in parent application 14/585,135, now patent US 10314650 B2.
Specifically and regarding claims 1 and 12, the claims recite the mathematical relationship of R2*R3/R1 which is not a feature of the prior art. Additionally it is noted that while the arts cited in the parent application such as Demos (Real time assessment of RF cardiac tissue ablation with optical spectroscopy) and Sharareh (US 20060229515 A1) and many other authors use a ratio R2/R1 there is no particular reason or guidance in the prior arts which would lead one of ordinary skill in the art to modify such arts by multiplication of an extra normalized value.
Specifically and further regarding claims 9-10 and 19-20, the examiner further notes that the claims contain an abstract idea of making a mathematically based determination through dependency to claims 1 and 12 respectively such that it is pertinent to further address the reasons why the claims to pass muster with 35 USC 101. In this instance it is noted by the examiner that the claims now explicitly apply the result of the mathematical processing to a particular real world application in a manner that is prima facie significantly more than the abstraction and consistent with the reasons for holding claims to be significantly more than an abstraction that are set forth in MPEP 2106.05(e).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793